Exhibit 10.1
Robert L. Sovine, Jr.
 
[Marathon Oil Corporation Logo]
Vice President, Human Resources
 
 
 
 
 
Marathon Oil Corporation
 
 
5555 San Felipe Street
 
 
Houston, Texas 77056
 
 
Telephone (713) 296-2738
 
 
rlsovine@marathonoil.com
 
 



December 14, 2012


Mr. David E. Roberts, Jr.
Executive Vice President & Chief Operating Officer
Marathon Oil Corporation
11902 Cobblestone
Houston, TX 77024


Dear Dave:
This letter details the terms and conditions under which Marathon Oil
Corporation (“Marathon”) would make a severance payment to you in light of your
departure as an employee and officer of Marathon Oil Corporation effective
December 14, 2012. Provided that you agree and accept the conditions set out in
this letter agreement by signing in the place provided, Marathon will make a
severance payment to you in the amount of $4,608,000 subject to appropriate
deductions and withholding within 30 days after this letter agreement becomes
irrevocable. If you agree and receive this payment you will not be eligible for
any other severance payment.
In consideration of the severance payment you agree, on behalf of yourself, your
heirs, your executor and assigns, to fully and forever release any and all
claims, including known and unknown claims, that you might have against Marathon
Oil Corporation and its domestic and international subsidiaries as well as the
past, present and future officers, directors, employees, directors,
stockholders, owners, insurers and assigns of Marathon Oil Corporation and its
subsidiaries and affiliates (collectively the “Marathon Group”). This letter
agreement is intended to completely resolve any potential disputes.
Please note the only exclusions to this agreement would be: 1) any rights or
claims that arise after the date you agree to the terms set out in this letter,
2) pending claims for benefits for under Marathon Group health or dental benefit
plans, 3) claims for already accrued benefits under the qualified as well as the
non-qualified retirement plans, 4) claims under the business expense policy, and
5) claims for indemnification under the terms of the Corporation's by-laws.
As part of this letter agreement you are also agreeing to:
Not collect damages or payments through any litigation or proceeding related to
your relationship with Marathon Group as an employee and officer. This includes
any litigation or proceedings brought by another individual or entity on your
behalf. It is agreed that this letter agreement is not admissible in court by
the Marathon Group or by you except to enforce its terms.
Return any and all originals and copies of files and other documents, credit
cards, keys and any other property of the Marathon Group.
Promptly and fully respond to all inquiries from the Marathon Group relating to
any lawsuit or governmental proceeding for which you have relevant information.
You also agree to testify in any such proceeding should Marathon request that
you do so. Marathon will, in turn, reimburse you for any reasonable expenses you
incur in complying with such a request.
Immediately disclose to the Marathon Group, if you have not done so already, any
information you have concerning any conduct involving the Marathon Group you
have any reason to believe is unlawful,


--------------------------------------------------------------------------------


involves false claims against the U.S. or any other government, or is a
violation of Marathon's Code of Business Conduct. You should understand that
nothing in this agreement is intended to prevent you from cooperating with any
investigation by the United States or any other government entity. Further,
nothing in this letter agreement should be construed to mean that either you or
the Marathon Group has done anything improper, illegal or unethical.
Not recruit, either directly or indirectly, any employee or contractor of the
Marathon Group or its affiliates for a period of one (1) year after this release
becomes effective without the advance written consent of the Marathon Group.  It
is understood that the Marathon Group retains the right and remedy to have this
provision specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of this paragraph would cause
irreparable injury to the Marathon Group and that money damages would not
provide an adequate remedy to the Marathon Group.
By signing this letter you are also acknowledging your resignation as an
employee and officer of Marathon Oil Corporation and as an officer or director
of any subsidiary, affiliate, or entity on which you serve as a result of your
position as an employee or officer of Marathon Oil Corporation.
By signing this letter agreement you will be voluntarily releasing important
legal rights. Therefore, we encourage you to review this letter agreement
carefully and to retain an attorney at your own expense to the extent you
believe it is advisable. The offer of severance is conditioned upon your
returning a signed and unaltered copy of this letter agreement to me after your
employment ends, but no later than, the close of business on January 4, 2013.
Once you sign and return this letter agreement, you will have seven days to
revoke it if you change your mind.
Once this letter agreement becomes irrevocable the terms may not be modified or
cancelled in any manner except by a separate written document signed by both you
and Marathon Oil Corporation. The letter agreement is be construed and
interpreted according to its fair meaning and not construed strictly for or
against either you or the Marathon Group. It is to be governed by Texas statutes
and common law excluding laws relating to choice of laws.
Finally, I want to thank you for your contributions to Marathon over the past
several years and wish you well as you move forward with new opportunities.
Sincerely,
 
 
 
 
 
/s/ R. L. Sovine, Jr.
 
 
Robert L. Sovine, Jr.
 
 
Vice President, Human Resources
 
 
 
Accepted by:
 
 
 
 
 
David E. Roberts, Jr.
 
 
/s/ D. E. Roberts, Jr.
 
 
(Signature)
 
 
 
 
 
12/14/2012
 
 
Date
 
 
 
 
 
       10:05 AM CST
 
 
Time
 







    
    
            


--------------------------------------------------------------------------------


    
                                


